DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8, and 10-11 of U.S. Patent No. 11,249,705 in view of Beery (US 2017/0293454). 
(1) regarding claim 1:
17/569154
11,249,705
1. A method of controlling an information processing apparatus in which a print queue of a printing apparatus may be registered in print control software configured to generate print data in a predetermined format, and may be registered in operating system standard print software configured to generate print data in a different format from the predetermined format, the method comprising:
1. A method of controlling an information processing apparatus in which a print queue of a printing apparatus may be registered in print control software configured to generate print data in a predetermined format, and may be registered in operating system standard print software configured to generate print data in a different format from the predetermined format, the method comprising:
in a case where the print queue of the printing apparatus is registered in the operating system standard print software but is not registered in the print control software, executing a process of registering the print queue of the printing apparatus in the print control software configured to generate print data in the predetermined format; and
in a case where the print queue of the printing apparatus is registered in the operating system standard print software but is not registered in the print control software, executing a process of registering the print queue of the printing apparatus in print control software configured to generate print data in the predetermined format; and
The last limitation of the current application: “in a case where the printing apparatus is selected, generating the print data in the predetermined format for the printing apparatus”, is not present in the claims of US Patent 11,249,705. However, Beery ‘454 teaches engine 253 may acquire selection of printing device 190 (e.g., in response to selection of printing device 190 via GUI 205), and in response, a render engine 254 may render the content to be printed from application 232, to generate print data 184 in a print-ready format of the identified page description language for selected printing device 190 (in paragraph [0045]).
Having a system of Beery ‘454 reference and then given the limitations of claim 1 of U.S. Patent No. 11,249,705, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of U.S. Patent No. 11,249,705 to include the limitations as taught by Beery ‘454 because it may enable flexible printing from a remote platform to a printing device locally accessible to a client computing device being utilized to access the remote platform, without installation of the printing device for printing at the client computing device (e.g., without a print queue or print driver at the client computing device) and without a print queue for the printing device at the remote, platform server (paragraph [0010]).


(2) regarding claims 2-5:
Claims 2-5 of the current application are identical to claims 3-4, 8, and 10 respectively, therefore a similar analysis applies.

(3) regarding claim 6:
Claim 6 of the current application is similar to claim 1 of the current application. Furthermore claim 1 of the current application corresponds to claim 11 of U.S. Patent No. 11,249,705, therefore a similar analysis as the one applied in item (1) applies.

(4) regarding claim 11:
Claim 11 of the current application, is substantially similar to claim 1, also of the current application, except that a non-transitory computer-readable medium stores the instructions to perform the method of claim 1. As can be seen in Beery ‘454 paragraph [0013], a machine-readable storage medium containing instructions to perform a method is being taught. This along with the explanation in item (1) above, teaches the subject matter disclosed in claim 11 of the current application.

(5) regarding claims 7-10 and 12-15:
Claims 7-10 and 12-15 of the current application correspond to claims 2-5 also of the current application, except that and information processing apparatus and a non-transitory computer-readable medium stores the instructions to perform the method of claim 1. As has been discussed before in items (3) and (4) above, these mere differences are not substantial enough to render the claims as directed to a different subject matter, therefore a similar analysis applies to claims 2-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675